UNITED STATES COURT OF APPEALS
                            For the Fifth Circuit



                                 No. 00-40469
                               Summary Calendar



       JANE SULLIVAN ANDERSON, Individually and as guardian
              of the person of Rickey Mack Anderson,

                                                     Plaintiff-Appellant,


                                    VERSUS


        CIGNA HEALTHCARE, Individually and in its capacity
          as Administrator of the Texas Foundries Medical
           Plan; CIGNA; THE TEXAS FOUNDRIES MEDICAL PLAN,

                                                    Defendants-Appellees.




             Appeal from the United States District Court
                   For the Eastern District of Texas
                                 (9:98-CV-130)
                               December 13, 2000
Before DAVIS, JONES, and DeMOSS, Circuit Judges:
PER CURIAM:*

      Jane Sullivan Anderson (“Mrs. Anderson”) and Rickey Mack

Anderson (“Mr. Anderson) are husband and wife who are former

employees of Texas Foundries, Ltd.           After retirement from Texas

Foundries,     Ltd.,    both   maintained    participation   in   the   Texas

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Foundries Medical Plan (“the Plan”) which is a self-funded employee

welfare benefit plan established under the provisions of the

Employment Retirement and Income Security Act of the United States.

Texas Foundries entered into an agreement with CIGNA Healthcare of

Texas, Inc. (“CIGNA”) to serve as the claim administrator under the

Plan and such agreement delegated absolute discretion to CIGNA to

make decisions regarding claims and requests for coverage.               In

1997, Mr. Anderson suffered a debilitating stroke which left him

completely incapacitated.        After initial treatment in a series of

medical hospitals whose services were paid for by the Plan, Mrs.

Anderson and her medical adviser sought to place Mr. Anderson in a

facility called “The Ranch” for longer term care.          After a ten-day

trial at The Ranch, CIGNA determined that the care being provided

was essentially custodial in nature and the Plan contains an

express exception as to such custodial care.         Accordingly, CIGNA

declined to pay for any further services at The Ranch under the

Plan.   Mrs. Anderson, acting individually and as guardian of her

husband, filed suit against CIGNA and the Texas Foundries Medical

Plan for benefits under the Plan.          The suit was tried to the

district   court   without   a    jury.   The   district    court   entered

comprehensive findings of fact and conclusions of law and entered

a final judgment that the plaintiffs take nothing.          Mrs. Anderson

timely appealed.

     We have carefully reviewed the briefs, the record excerpts,

and relevant portions of the record itself. For the reasons stated

by the district court in its findings of fact and conclusions of

                                      2
law dated March 31, 2000, we affirm the final judgment entered

contemporaneously therewith.

               AFFIRMED.




                               3